GIEGERICH, J.
The agreement (Plaintiff’s Exhibit 2 for Identification) on which the action is based was not admitted in evidence. The plaintiff seeks to support the judgment rendered in his favor by arguing that the trial justice reserved decision on the point of admitting the exhibit, and that his subsequent decision in favor of the plaintiff necessarily meant that he had changed his ruling and admitted it. There is nothing on the record to show that such was the situation. On the contrary, the exclusion appears to have been absolute and unconditional. That the plaintiff’s attorney so regare -d it is evident from what he said upon the trial when he rested his case, and from the fact that in his brief on this appeal he excuses or accounts for his failure to put in certain further proof necessary to his case by saying that, as the agreement was not admitted, evidence of certain acts of performance thereunder on the part of the plaintiff were not admitted. When decision is reserved Upon the question of admitting particular evidence, it is manifest that a distinct announcement to that effect should be made, in. order that both sides may introduce whatever proof is necessary in anticipation of an ultimate ruling ei*483ther way upon the question left undetermined. Otherwise, the case is not fully tried, and the facts are not before the court, either on the trial or on appeal.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.
GILDERSLEEVE, P. J., concurs.